Action to recover damages for personal injuries sustained by plaintiff while a passenger in one of defendant’s amusement cars upon its scenic railway in Coney Island. Judgment dismissing the complaint at the close of the case affirmed, with costs. No opinion. Appeal from the denial of plaintiff’s motion for a new trial and from the order dismissing her complaint dismissed. The order dismissing the complaint is not contained in the record. An appeal does not lie from the mere denial of a motion. Lazansky, P. J., Carswell, Scudder and Johnston, JJ., concur; Young, J., dissents.